DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions

Applicant's election with traverse of claims 29 – 22, 39, 40 and 43 - 56 in the reply filed on 3/18/21 is acknowledged.  The traversal is on the ground(s) that the examples in Tables 1 and 2 of Lesage have an SBR with more than 5% styrene.  This is not found persuasive because Lesage teaches that the diene elastomer can comprise polybutadiene styrene copolymers with 20 – 90% diene units and 1 – 80% vinylaromatic units [0026].  This range overlaps 0 – 5% vinylaromatic units of claim 1.  

The requirement is still deemed proper and is therefore made FINAL.
Claims 34 – 38, 41 – 42, withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 3/18/21.  

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 33 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 33 describes that the content of the vinylaromatic units can comprise between 0 – 5% by weight and a vinyl units relative to a diene portion ranging from 8 – 15%.  It is unclear how the copolymer can comprise 0% vinylaromatic units and have a vinyl units relative to a diene portion ranging from 8 – 15% when no vinylaromatic units are present.  Also, it is unclear what the limitation “vinyl units relative to a diene portion ranging from 8 – 15%” is.  This limitation was interpreted as the vinyl units from the vinylaromatic monomer comprise 0 – 15 % of the copolymers repeat units, the remaining are diene  (100 – 85%).  

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 29 – 33, 39, 40, and 43 - 56 are rejected under 35 U.S.C. 103 as being unpatentable over US 201302966471 to Lesage et al. hereinafter “Lesage”.  

Lesage is directed to tires which have improved grip on wet ground (Abstract).  

Regarding claims 29, 30, 33, 39, 40, 43 – 50, 55 and 56, Lesage teaches tires, and tire tread compositions comprising 20 – 100 phr of a first diene elastomer (SBR, one diene elastomer) bearing at least one SiOR functional group, optionally 0 – 80 phr of a second diene elastomer (ex. SBR or polybutadiene [0066]), 100 – 160 phr of a reinforcing filler and a plasticizing system comprising 5 – 60 phr of a hydrocarbon resin having a Tg above 20C and 5 – 60 phr of a liquid plasticizing agent [0006 – 0013].  The first diene can be a homopolymer of a conjugated diene (butadiene) or a copolymer of the conjugated diene and a vinylaromatic compound (styrene) [0023 – 0025].  The copolymers may contain between 99 – 20 % of diene units and between 1 – 80% by weight of vinylaromatic units [0026].  Lesage discloses one example of the first diene elastomer in Table 1, BR (butadiene homopolymer, 0% vinylaromatic units) with a Tg = -106C.  The hydrocarbon resins, in one embodiment, may comprise a C-9 homopolymer resin [0120].   The hydrocarbon resin can have a Tg of 30 – 95C [0101].  These resins are sold under the Trade name Escorez by Exxon Mobile.  This hydrocarbon resin would have 0% aromatic protons and 0% ethylenic protons.  These hydrocarbon resins have a Mn between 400 – 2000 g/mol and a polydispersity of less than 2 [0118 – 0119].  

Therefore, it would have been obvious to the skilled artisan to formulate a rubber composition for tires as the materials and use ranges are directly taught by Lesage.  

In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of "about 1-5%" while the claim was limited to "more than 5%." The court held that "about 1-5%" allowed for concentrations slightly above 5% thus the ranges overlapped.); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997) (Claim reciting thickness of a protective layer as falling within a range of "50 to 100 Angstroms" considered prima facie obvious in view of prior art reference teaching that "for suitable protection, the thickness of the protective layer should be not less than about 10 nm [i.e., 100 Angstroms]." The court stated that "by stating that ‘suitable protection’ is provided if the protective layer is ‘about’ 100 Angstroms thick, [the prior art reference] directly teaches the use of a thickness within [applicant’s] claimed range.").  


Regarding claims 51 – 54, Lesage teaches the use of silica at a use level of 100 – 160 phr and carbon black at a use level of 0.5 – 20 phr [0070 – 0079].  

In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of "about 1-5%" while the claim was limited to "more than 5%." The court held that "about 1-5%" allowed for concentrations slightly above 5% thus the ranges overlapped.); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997) (Claim reciting thickness of a protective layer as falling within a range of "50 to 100 Angstroms" considered prima facie obvious in view of prior art reference teaching that "for suitable protection, the thickness of the protective layer should be not less than about 10 nm [i.e., 100 Angstroms]." The court stated that "by stating that ‘suitable protection’ is provided if the protective layer is ‘about’ 100 Angstroms thick, [the prior art reference] directly teaches the use of a thickness within [applicant’s] claimed range.").  

As to claims 31 and 32, Lesage is silent as to the Tg range and Mooney viscosity.  However, as Lesage teaches that BR functionalized with silane has a Tg of -106C and SBR (25% styrene units) functionalized with silane has a Tg = -24C (Table 3).  Therefore, it would have been obvious, based on the teachings of Lesage, to modify the styrene level in the SBR to achieve the desired Tg and to control the MW to achieve the desired Mooney viscosity.  

With regard to Applicant’s limitations regarding the Mooney viscosity and Tg, it is the position of the Examiner that one of ordinary skill in the art, at the time of the invention, would through routine and normal experimentation determine the optimization of these limitations to provide the best effective variable depending on the results desired.  Because, Lesage teaches that BR functionalized with silane has a Tg of -106C and SBR (25% styrene units) functionalized with silane has a Tg = -24C (Table 3), the Examiner asserts that the concentrations of butadiene and styrene and molecular weight are art recognized result-effective variables.  Thus it would be obvious in the optimization process to optimize the concentrations of styrene and butadiene to achieve the Tg and Mooney viscosity that is desired.  In addition, merely modifying the process conditions such as temperature and concentration is not a patentable modification absent a showing of criticality, since the applicant does not show any unusual and/or unexpected results for the limitation stated (In re Aller, 220 Fo2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).    Note that the prior art provides the same effect desired by the Applicant, the formulation of a rubber compound for use in tires.  

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER A. SALAMON whose telephone number is (571)-270-3018.  The examiner can normally be reached on M-F: 9AM - 6PM.  

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  

PAS										5/3/21
/PETER A SALAMON/Primary Examiner, Art Unit 1796